Case 1:19-cv-03867-PKC-ST Document 33 Filed 06/29/20 Page 1 of 1 PageID #: 156


                                            CIVIL MINUTE ENTRY


BEFORE:                               Magistrate Judge Steven L. Tiscione


DATE:                                 June 25, 2020


TIME:                                 11:00 A.M.


DOCKET NUMBER(S):                     CV-19-3867 (PKC)


NAME OF CASE(S):                      SURIEL V PORT AUTHORITY OF NY/NJ, ET AL.



FOR PLAINTIFF(S):                     Harvis



FOR DEFENDANT(S):                     Miller, Valletta



NEXT CONFERENCE(S):                   OCTOBER 21, 2020 AT 11:00 A.M., IN-PERSON



FTR/COURT REPORTER:                   11:00 - 11:10 (AT&T)

RULINGS FROM MOTION HEARING:

For the reasons discussed on the record, the Letter MOTION for Extension of Time to Complete Discovery [30] is granted
as follows:

The parties shall complete fact discovery by October 16, 2020;
The parties shall submit settlement positions papers on October 21, 2020;
Settlement conference to be held on October 23, 2020;
The parties shall exchange expert reports by November 2, 2020;
Motion to join parties or amend pleading shall be submitted by November 6, 2020;
First requests for production of documents and interrogatories shall be submitted by November 20, 2020;
Expert depositions completed by November 23, 2020;
All discovery completed by November 23, 2020;
Final date to take first step in dispositive motion practice, December 23, 2020.

An in-person settlement conference will be held on October 21, 2020 at 11:00 a.m. Parties shall file ex parte settlement
statements by October 19, 2020 and refer to the Settlement Section of this Court’s Individual Rules to further prepare for
the conference..
